431 P.2d 70 (1967)
78 N.M. 337
Clifton A. SMITH, Petitioner,
v.
William W. LOOS, Respondent.
No. 8495.
Supreme Court of New Mexico.
August 24, 1967.
Writ of Certiorari to Court of Appeals.
CHAVEZ, Chief Justice and MOISE, COMPTON and CARMODY, Justices, concurring, NOBLE, Justice, being absent and not participating.
Ordered that petition for writ of certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals cause No. 40 be and the same is hereby returned to the Clerk of the Court of Appeals.